Citation Nr: 0629572	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  99-12 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD), for the 
purposes of accrued benefits. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to May 
1955.  The veteran died in August 1998.  The appellant is his 
widow.

This matter arises from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied reopening a claim for 
service connection for a psychiatric disorder, for the 
purpose of accrued benefits.

In February 2001, the Board held that new and material 
evidence had been submitted and reopened the claim.  However, 
as due process concerns existed, the matter was Remanded to 
the RO.  The matter was returned to the Board in March 2004 
for appellate consideration.  In July 2004, the Board denied 
the appellant's claim for service connection for a 
psychiatric disorder.  This decision was appealed by the 
appellant to the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court).  The Court in a March 2006 Order granted a Joint 
Motion for Remand (hereinafter Joint Motion), and returned 
the case to the Board for compliance with the instructions 
therein.  Thereafter, the appellant was provided with the 
opportunity to submit additional argument and evidence, and 
she replied in August 2006 that she had nothing further to 
add to the record.


FINDINGS OF FACT

1.  During his lifetime, the veteran was variously diagnosed 
as having schizoaffective disorder, organic brain syndrome, 
and PTSD.

2.  The veteran did not engage in combat and there is no 
supportive evidence of stressor(s) inflicted during active 
military service that resulted in PTSD.

3.  The preponderance of the competent evidence is against a 
finding that the veteran suffered from a psychiatric 
disorder, to include PTSD, that was causally related to his 
active military service.


CONCLUSION OF LAW

A psychiatric disorder, including PTSD, was not incurred in 
or aggravated by military service, nor may a psychosis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. § 3.304 (1996) 
(2002), §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by letters dated in April 2002 
and February 2003.  The originating agency, in essence, 
informed the appellant to submit any pertinent evidence in 
her possession, informed her of the evidence required to 
substantiate her claim, the information required from her to 
enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, and 
that she should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf.  Therefore, the Board finds that she was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the 
appellant's claim has been obtained, as the record reflects 
numerous VA and private medical records.  The RO has made 
numerous attempts to obtain the veteran's service medical and 
personnel records without any measurable success. The 
appellant is aware that these records are missing.  The Board 
has also had numerous documents translated from Spanish to 
English to insure that all the evidence of record could be 
fully considered.  In addition, neither the veteran nor her 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate her claim, 
and the Board is also unaware of any such evidence.  In this 
regard and as previously indicated, the appellant submitted a 
statement in August 2006 indicating that she had no 
additional information to provide.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
appellant in the development of the facts pertinent to this 
claim.

In light of the Board's denial of the appellant's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App, 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue adjudicated below.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).
  
II.  Analysis

At the time of his death, the veteran had a pending claim of 
entitlement to service connection for a psychiatric 
disability.  He claimed his psychiatric disability had its 
onset during his active military service and also submitted 
evidence suggesting that he suffered from PTSD as a result of 
in-service (wartime) stressors.  He also reported a history 
of an in-service head injury that caused his psychiatric 
problems. In her claim for accrued benefits, the appellant 
contends that the veteran's psychiatric disability was the 
result on an in-service head injury. 

The veteran's claim terminated with his death.  See Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  However, the 
regulations set forth a procedure for a qualified survivor to 
continue, to a limited extent, a deceased veteran's claim for 
VA benefits by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002).  Thus, while the 
claim for accrued benefits is separate from the claim for 
service connection filed by the veteran prior to his death, 
the accrued benefits claim is derivative of the veteran's 
claim and the appellant takes the veteran's claim as it stood 
on the date of his death.  See Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 
(Fed. Cir. 1998).  Here, the veteran died in August 1998, and 
the claim for accrued benefits was received from the 
appellant, the veteran's spouse, in October 1998.

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2006).  "Evidence in the file at date of death 
means" evidence in VA's possession on or before the date of 
the beneficiary's death, even if such evidence was not 
physically located in the VA claims folder on or before the 
date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 
Vet. App. 353 (1993).  (Emphasis added). 

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to base his or her own application.  Jones v. West, 136 
F.3d 1296, 1300 (Fed. Cir. 1996).  These provisions do not 
limit a survivor's recovery of accrued benefits to those 
benefits accrued in the two-year period immediately prior to 
a veteran's death.  Terry v. Principi, 367 F.3d 1291 (Fed. 
Cir. 2004).  (Pursuant to the Veterans Benefits Act of 2003, 
the law has been changed to eliminate the 2-year limit on 
payment of accrued benefits, but such only applies to deaths 
on or after December 16, 2003.)  Here, the appellant is 
advancing essentially the same claim for service connection 
for a psychiatric disability, for accrued benefits purposes, 
which the veteran had pending at the time of his death in 
August 1998.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

In addition to the claim of service connection for a 
psychiatric disability based on direct onset or presumption, 
the claimant is seeking service connection for PTSD for the 
purpose of receiving accrued benefits.  Establishing service 
connection for PTSD requires (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. § 
3.304(f); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of 
PTSD must comply with the criteria set forth in the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition, of the American Psychiatric Association (DSM-IV).  
See Cohen v. Brown.

The evidence required to support the occurrence of an in- 
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . . 
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, in June 1999, and retroactive to March 1997, that 
regulation was amended to read as follows:

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.

(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of § 3.1(y) of this part 
and the claimed stressor is related to that prisoner-of- war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

64 Fed. Reg. 32,807 (June 18, 1999), codified at 38 C.F.R. § 
3.304(f) (2002) (effective March 7, 1997).  The amendment 
implemented the Cohen decision, which had held that 38 C.F.R. 
§ 3.304(f) did not adequately reflect the law of the 
governing statute, 38 U.S.C.A. § 1154(b).  The effective date 
of the amendment, March 7, 1997, was the date the Cohen 
decision was issued by the Court.

More recently, section 3.304(f) was again amended, with 
specific regard to PTSD claims based upon personal assault 
upon the veteran not involving any combat type of situation.  
The regulation now reads, in pertinent part:

Service connection for [PTSD] requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in- service 
stressor occurred.  Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in-service stressors 
as set forth below:

(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of § 3.1(y) of this part 
and the claimed stressor is related to that prisoner- of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

67 Fed. Reg. 10,330 (March 7, 2002), now codified at 38 
C.F.R. § 3.304(f) (2006). The effective date of the amendment 
was March 7, 2002, the date of its issuance as a final rule.

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000.  The Board is bound by that ruling.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Summarizing the pertinent facts with the above criteria in 
mind, the veteran's  service medical records are, for the 
most part, missing.  The National Personnel Records Center 
(NPRC) reported that the records may have been destroyed in a 
fire that occurred at the NPRC in 1973.  A report of medical 
examination pending service discharge (the only available 
service medical record) indicated that the veteran's 
psychiatric condition was normal.

The veteran's personnel records (Form DD-214) show that his 
military occupational specialty (MOS) was as a light 
infantryman.  He was a recipient of the National Defense 
Service Medal and Army of Occupation Medal (Germany).  No 
other awards, commendations, medals, or ribbons are noted.  
Morning reports from the veteran's unit reveal that he was 
hospitalized from September 23 through 28, 1954, at the U.S. 
Army Hospital in Frankfurt, Germany.  No diagnosis of his 
illness or an injury is of record.  There is also no evidence 
suggesting that the veteran engaged in combat during his 
active military service.

Post-service medical evidence includes VA and private medical 
records.  Dated between November 1974 and February 1998, 
those records document the veteran's long history of 
treatment and evaluations for psychiatric illness.  A medical 
certificate dated November 1974 from J.R. Vigoreaux, M.D., 
indicated that the veteran had been under his psychiatric 
treatment since February 1973, and that he had five-year 
history of treatment for psychiatric problems.  The diagnosis 
was schizophrenic reaction, paranoid type.  When he was 
examined for VA purposes in June 1975, the veteran gave a 
two-year history of psychiatric treatment.  He was diagnosed 
as having anxiety neurosis associated with the hardships of 
having to support a large family.  A May 1976 statement from 
A.G. Ramirez, M.D., indicated that the veteran suffered from 
paranoid type schizophrenia.  No findings were made with 
regard to his active service.

The veteran was afforded VA psychiatric examinations in July 
1976, September 1977, and April 1992.  At his July 1976 
examination, he reported being placed under clinical 
observation for a nervous condition during his active 
service.  He said he had worked several jobs since his 
service discharge.  He stated he last worked in 1972.  He 
said he got in a fight with another employee, that he was 
knocked unconscious, and that he had not worked since that 
time.  A psychiatric examination was performed.  The 
diagnosis was organic brain syndrome, psychotic, associated 
with head trauma.  However, when he was examined in September 
1977, the veteran was diagnosed as having schizophrenic 
reaction, undifferentiated type. Schizophrenic disorder, 
undifferentiated type, was also diagnosed at the veteran's 
1992 examination.  None of examination reports contained any 
findings relating the veteran' s psychiatric disability to 
his active service.

Medical records from the San Juan VA Medical Center (VAMC) 
and the Centro de Salud Mental de Manati document that 
veteran received consistent treatment for his psychiatric 
illness.  The treatment records routinely show that the 
veteran was diagnosed as having schizophrenia.  The one 
notable exception was a December 1984 registration report 
from Centro de Salud.  As part of an evaluation of the 
veteran, a diagnosis of rule out personality disorder and 
rule out PTSD was rendered.  No findings were made with 
regard to the veteran's active service or a stressor event 
that would have led to a diagnosis of PTSD.

A January 1996 statement from M.A. Cubano, M.D., indicated 
that the veteran "fell unconscious" during his active 
service and that was taken to a hospital thereafter.  Dr. 
Cubano asked that VA assist the veteran in pursuing his claim 
for service connection.

Also for consideration was a May 1998 statement from A. 
Valentin, M.D., that indicated that the veteran had a history 
of PTSD due to catastrophic experiences during his active 
military service.  Dr. Valentin noted that the veteran 
suffered from hysteria, aggressiveness, and apprehension, and 
that he could not tolerate images or situations that reminded 
him of war or the military.  He said the veteran also 
suffered from nightmares of war happenings.  No reference was 
made to the stressor event(s).

Similarly, in a statement dated in May 1998, A. Geyle, M.D., 
reported that the veteran carried a diagnosis of PTSD.  He 
said the veteran went through "such overwhelming experience 
of dreadful and frightening situations while serving in the 
U.S. Armed Forces that his mind was damaged and impaired 
permanently."  He said the veteran was obsessed with war 
topics.  Again, however, no findings were made with respect 
to the in-service event(s) purported to have resulted in the 
veteran's PTSD.

As noted above, there is no evidence showing treatment for a 
psychiatric disability or any type of head injury in service.  
There is also no evidence showing that a psychoses was 
exhibited within one-year of the veteran's service discharge.  
Moreover, none of the evidence discussed above establishes a 
definitive medical nexus between any injury or illness 
occurring during the veteran's active military service and 
the diagnosis of a psychiatric disability nearly 20 years 
post-service discharge.  The evidence of record does not 
support the argument that his psychiatric disability was 
caused by an in-service head injury or some type of illness.  

While the veteran was hospitalized for five days in service, 
there is no evidence that the veteran suffered an in-service 
head injury.  The references to an in-service head injury did 
not manifest until many years post-service discharge.  
Conversely, as part of his initial psychiatric treatment in 
1976, the veteran did provide a history of post-service head 
injury.  Further, there is no credible medical opinion in the 
evidence summarized above that links the veteran's purported 
in-service head injury with his psychiatric disability.  
There is also no medical opinion contained in the evidence 
summarized above stating that the veteran's psychiatric 
disability had its onset during his active service.

With regard to the claim of service connection for PTSD, the 
Board notes that while there is a diagnosis of PTSD of 
record, the primary question which must be resolved is 
whether the evidence of record at the time of the veteran's 
death supports a conclusion that he sustained a qualifying 
stressor within the requirements of 38 C.F.R. § 3.304(f).  
Without such corroboration of a qualifying stressor, the 
question of the validity of a diagnosis of PTSD is 
irrelevant.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).

After reviewing the evidence of record, the Board first finds 
that the veteran was not in combat.  His military personnel 
and medical records did not indicate that he participated in 
combat.  The veteran was not in receipt of decorations or 
awards suggestive of combat status.  Moreover, although the 
veteran's MOS was light infantry, there is no evidence that 
the veteran served in a war zone or any other area where 
combat occurred, as the record shows that the veteran's 
overseas service was limited to a tour in Germany.

The Board in no way intends to impugn the sincerity of the 
statements made by the veteran prior to his death, but his 
statements that he participated in some type of war event(s) 
are insufficient, by themselves, to establish entitlement to 
service connection.  As discussed in detail above, if a 
veteran, such as in the instant case, has been found to not 
have served in combat, there must be credible supporting 
evidence obtained to authenticate the stressor events which 
he advances in support of his PTSD claim.  The record 
reflects that the VA attempted to determine whether or not 
the veteran was a combat veteran, and that such service could 
not be verified. The veteran's allegation of having had 
stressors related to wartime experience, which were recorded 
by Drs. Geyls and Valentin, also are so vague that any 
attempt to verify them would be fruitless.

Given the above, the Board finds that there is no credible 
supporting evidence to substantiate the veteran's claimed 
stressor(s).  Thus, the appellant's claim fails to satisfy 
one of the essential elements in establishing service 
connection for PTSD, i.e., credible evidence of an in-service 
stressor.  38 C.F.R. § 3.304(f) (old and new versions).  
Furthermore, the Board notes that the post-service medical 
evidence that diagnosed the veteran as having PTSD was 
clearly based upon the veteran's unverified, uncorroborated, 
and most likely, generalized accounts.  Accordingly, the 
Board finds that such diagnoses are not probative.  See 
Swann, 5 Vet. App. at 233.

Turning to the matters discussed in the Joint Motion, as 
discussed by the Board in its July 2004 decision, the 
appellant submitted a letter from Dr. Cubano dated in March 
2003 that indicated that the veteran had been in a "life 
threatening" motor vehicle accident during his active 
service, and that he had never been the same since the 
accident.  Dr. Cubano diagnosed the veteran as having had 
schizophrenia, paranoid type, and organic brain syndrome, 
post-traumatic with psychosis.  The Joint Motion found that 
in its discussion of this letter from Dr. Cubano in its July 
2004 decision, the Board "stated categorically" that this 
letter "could not be considered because it was not of  
record at the veteran's death, also implying that any newly 
obtained service-record evidence corroborating an in-service 
vehicle accident also could not be considered."  The Joint 
Motion noted that as support for this proposition, the Board 
cited to 38 C.F.R. § 3.1000(d)(4), but failed to "address" 
the holding in Hayes v. Brown, supra, that allowed for the 
consideration of Service Department Records and other 
evidence received after death that could verify or 
corroborate evidence of record at the time of death.  

Specifically addressing the holding in Hayes as it applies to 
the receipt of the March 2003 letter from Dr. Cubano, neither 
this decision, nor any other Court decision or legal 
authority of which the Board is aware, stands for the 
proposition that a medical opinion such as the March 2003 
letter from Dr. Cubano that is made more than four years 
after the veteran's death, must be considered as 
constructively in VA's possession on or before the veteran's 
death.  The Hayes decision specifically referred to a letter 
by Dr. C. that established a causal connection between a 
service-connected disability and a disability for which 
service connection was being claimed.  The letter by Dr. C., 
though generated before the veteran died, was not received 
until some weeks after he died.  The Court held that if the 
appellant was to prevail, she would have to do so without the 
benefit of that letter.  See Hayes, at 4 Vet. App. 359.  
Nevertheless, assuming that the March 2003 letter of Dr. 
Cubano should be accepted as in VA's possession at the time 
of the veteran's death to the extent that it "corroborates" 
evidence in the claims file at the time of the veteran's 
death, even with consideration of this letter, the probative 
weight of the negative evidence in this case exceeds that of 
the positive.  

Dr. Cubano, as previously referenced, submitted a statement 
in January 1996 that also referred to the veteran sustaining 
an in-service injury, reporting that he "fell unconscious."  
This statement was based on a history provided by the veteran 
of an in-service accident rather than any contemporaneous 
objective evidence.  Similarly, the "life threatening" 
accident as described by Dr. Cubano in his March 2003 letter 
must necessarily be based on the veteran's history rather 
than actual objective evidence of record establishing the 
occurrence of an in-service injury, specifically that 
involving the head.  Thus, as the March 2003 letter does not 
provide any information with respect to a crucial fact 
necessary for the appellant to prevail, the occurrence of an 
in-service accident to include an injury to the head, it is 
not so probative as to warrant a grant of the veteran's 
claim.  See Swann, supra.  

The Joint Motion, referencing the missing service records and 
the holding in O'hare v. Derwinski, 1 Vet. App. 365 (1991), 
faulted the Board for addressing the "benefit-of-the-doubt 
rule" in its July 2004 decision in a "conclusory" manner.  
The Board is aware of the heightened obligation on the part 
of VA to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule in light of the 
missing service medical records.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare, 1 Vet. App. at 365, 367 (1991).  
However, the evidence is contradictory regarding the claimed 
stressors, there is a lack of corroborative evidence 
supporting the claimed stressors, and the great majority of 
the clinical records produced during the veteran's lifetime 
attribute his psychiatric symptoms to conditions other than 
PTSD.  Even with application of this heightened duty, and 
acknowledging the unfortunate fact that the veteran's service 
medical records are missing, the Board concludes that rather 
than there being an approximate balance of the negative and 
positive evidence, the probative weight of the negative 
evidence exceeds that of the positive.  

As emphasized above, the examination conducted proximate to 
separation did not reveal a psychiatric disorder, and there 
is no evidence of a psychiatric disorder for almost two 
decades after service.  As such, and particularly in light of 
the veteran's report of a post-service injury to an examiner 
in 1976, this lack of evidence of continuity of 
symptomatology weighs heavily against the veteran's claim.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
In short, as the negative evidence exceeds that of the 
positive, the claim must be denied.  Gilbert, 1 Vet. App. at 
49.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, for the purposes of accrued benefits, is 
denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


